--------------------------------------------------------------------------------


SUBORDINATION AGREEMENT


This Subordination Agreement (the "Agreement") is made as of June 27, 2016 to be
effective as of the Effective Date (as defined below), by and between Koch
Minerals, LLC, a Delaware limited liability company ("Senior Creditor") and
Capstone Companies, Inc., a Florida corporation ("Junior Creditor"). Senior
Creditor and Junior Creditor are each referred to herein as a "Party" and are
collectively as the "Parties."
ARTICLE I
DEFINITIONS
1.1 Definitions.  As used herein, the following terms have the meanings
specified below (terms defined in the singular to have the same meaning when
used in the plural and vice versa):
"ACK" means AC Kinetics, Inc., a Delaware corporation.
"Agreement" has the meaning set forth in the introductory paragraph.
"Borrower" means ACK NLO, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Guarantors.
"Default" means (a) any failure by any Loan Party, or any co-borrower or
guarantor in respect of such Loan Party, to pay, perform or observe any of their
respective Obligations to Senior Creditor, in each case without regard to any
grace, cure or notice rights, or (b) the occurrence of any other default or
event of default specified in or occurring under the Senior Credit Agreement or
any other Senior Credit Document (in each case other than a default by Senior
Creditor).
"Effective Date" means the date on which the Senior Credit Agreement is entered
into and delivered by the parties thereto.
"Guarantor" means ACK and NLO.
"Insolvency Event" has the meaning specified in Section 3.2(a) hereof.
"Junior Creditor" means the Junior Creditor referred to in the introductory
paragraph hereof and any other holder or holders from time to time of any Junior
Debt.
"Junior Debt" means all Obligations of each Loan Party to or acquired by Junior
Creditor.  Without limiting the generality of the foregoing, Junior Debt
includes the Junior Note and all other Obligations of each Loan Party of any
nature whatsoever to Junior Creditor, irrespective of whether such Obligations
are evidenced by any written instrument or agreement, whether now existing or
hereafter arising or acquired, or however arising.
"Junior Note" means the promissory note, dated June 27, 2016, from Neil Singer,
which was thereafter assigned by Neil Singer to, and assumed by, NLO, and
immediately thereafter assigned by NLO to, and assumed by, Borrower, as maker,
to Junior Creditor, as payee, in the original principal amount of $1,500,000.00,
as the same may be amended, renewed, restated, consolidated, replaced and
otherwise modified from time to time.
1

--------------------------------------------------------------------------------





"Law" means any foreign, federal, state or local law, statute, code, ordinance,
regulation, judicial decision, rule, judicial order, order, executive order or
other requirement.
"Loan Party" means Borrower and each Guarantor.
"NLO" means NLO Holdco, LLC, a Delaware limited liability company.
"Obligations" means all debts and other liabilities of any Loan Party or any
other Person of any nature whatsoever whether now existing or hereafter incurred
or arising and whether matured or unmatured, liquidated or unliquidated,
contractual or non-contractual, joint, several or joint and several, fixed or
contingent, disputed or undisputed, direct or indirect, and without regard to
whether any such debts or other liabilities are evidenced by a writing or other
record.  Obligations include all principal, interest (including interest
accruing after the occurrence of an Insolvency Event, and without regard to
whether the same is allowed as a claim), premium, fees, expenses,
indemnification obligations or otherwise owing at any time with respect to any
indebtedness or other financial obligation of any Loan Party.
"Party" and "Parties" have the meanings set forth in the introductory paragraph.
"Person" means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust,
governmental authority or other entity.
"Proceeding" has the meaning set forth in Section 5.7.
"Satisfaction of the Senior Debt" means (a) the indefeasible payment in full, in
collected funds, of all Obligations of each Loan Party and each affiliate of
each Loan Party to Senior Creditor, and (b) the termination of any obligation
Senior Creditor may have to provide credit to or for the benefit of each Loan
Party or each affiliate of each Loan Party (it being agreed that the mere
existence of a default, event of default or other event which gives Senior
Creditor the discretion whether or not to extend credit does not constitute the
termination of an obligation to extend credit for purposes of this clause (b)).
"Senior Credit Agreement" means the Credit Agreement, dated on the Effective
Date, between Senior Creditor and Borrower, and any amendments, replacements,
restatements, consolidations and other modifications thereof from time to time.
"Senior Credit Documents" means the Senior Credit Agreement and all instruments
(including the Senior Notes), documents and agreements which now or hereafter
evidence, secure, guarantee or otherwise relate to any Loan Party's Obligations
under the Senior Credit Agreement or any other evidence of any Loan Party's
Obligations to Senior Creditor, and any renewals, replacements, consolidations,
amendments and other modifications of any of the foregoing from time to time.
"Senior Creditor" means the Senior Creditor referred to in the introductory
paragraph above and any other holder or holders from time to time of any Senior
Debt.
2

--------------------------------------------------------------------------------





"Senior Debt" means all Obligations of each Loan Party to or acquired by Senior
Creditor and/or its affiliates, and their respective successors and permitted
assigns, including all principal, interest, fees, expenses and other obligations
owing by any Loan Party to Senior Creditor under the Senior Credit Agreement,
the Senior Notes and the other Senior Credit Documents, in each case as amended
or otherwise modified from time to time.
"Senior Notes" means any one or more promissory notes referred to in or executed
and delivered in connection with the Senior Credit Agreement, as the same may be
amended, renewed, restated, replaced consolidated or otherwise modified from
time to time.
ARTICLE II
REPRESENTATIONS OF JUNIOR CREDITOR AND LOAN PARTIES
2.1 Representations and Warranties.
(a)
Junior Creditor represents and warrants to Senior Creditor as follows:

(i)
This Agreement has been duly executed and delivered by Junior Creditor and is a
valid and binding obligation of Junior Creditor, enforceable against Junior
Creditor in accordance with its terms.

(ii)
Junior Creditor has no lien on or other security interest in any existing or
future assets of any Loan Party, whether real or personal.

(iii)
Junior Creditor is the only holder of the Junior Note and has not encumbered,
hypothecated or otherwise transferred any Junior Debt or any interest of Junior
Creditor therein to any other Person.  Similarly, Junior Creditor has not
assigned or otherwise transferred any rights of Junior Creditor under the Junior
Note.

(iv)
No Person has guaranteed the payment or performance of any Junior Debt or agreed
to purchase or otherwise acquire any Junior Debt.

(v)
A true and complete copy of the Junior Note is attached as Exhibit A hereto.

(b)
Each Loan Party (by virtue of its execution and delivery of the Acknowledgment
and Agreement attached hereto) represents and warrants to Senior Creditor as
follows:

(i)
This Agreement has been duly executed and delivered by such Loan Party and is a
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms.

(ii)
Such Loan Party has not encumbered (or agreed to encumber at any time) any of
its existing or future properties, real or personal, in any respect to secure
its obligation to pay any Junior Debt.

(iii)
To each Loan Party's knowledge, after making due inquiry, the Junior Creditor is
(A) the holder of the Junior Debt and has not encumbered, hypothecated or
otherwise transferred any Junior Debt or any interest of Junior Creditor therein
to any other Person and (B) the only Person entitled to enforce any rights under
the Junior Note.

3

--------------------------------------------------------------------------------



 
 

(iv)
No Person has guaranteed the payment or performance of any Junior Debt or agreed
to purchase or otherwise acquire any Junior Debt.

(v)
A true and complete copy of the Junior Note is attached as Exhibit A hereto.

ARTICLE III
SUBORDINATION TO SENIOR DEBT
3.1 Subordination.
(a)
General.  Notwithstanding anything to the contrary in any document evidencing
any Junior Debt, Junior Creditor agrees and covenants that the Junior Debt is
and shall be subordinate in right of payment to the prior payment in full of the
Senior Debt to the extent set forth in this Agreement.  The Senior Debt shall
not be deemed to have been paid in full until the Satisfaction of the Senior
Debt.

(b)
Payment of Junior Debt.  Until the Satisfaction of the Senior Debt, Junior
Creditor shall not be entitled to receive any payments of principal, interest,
fees or any other amounts payable from any Loan Party in respect of any Junior
Debt.

3.2 Priority and Payment Over of Proceeds in Certain Events.
(a)
Insolvency or Dissolution of Loan Parties.  Upon any payment or distribution of
all or any of the assets or securities of any Loan Party of any kind or
character, whether in cash, property or securities, upon any dissolution,
winding up, liquidation, reorganization, arrangement, adjustment, protection,
relief or composition of any Loan Party or its debts, whether voluntary or
involuntary or in bankruptcy, insolvency, receivership, arrangement,
reorganization, relief or other proceedings, or upon any assignment for the
benefit of creditors or any other marshaling of the assets and liabilities of
any Loan Party or otherwise (any such event being an "Insolvency Event"), all
Senior Debt shall first be indefeasibly paid in full before Junior Creditor
shall be entitled to receive any payment or other transfer in respect of any
Junior Debt.  Upon the occurrence of any Insolvency Event in respect of any Loan
Party, any payment or distribution of assets or securities of such Loan Party of
any kind or character, whether in cash, property or securities, to which Junior
Creditor would be entitled except for the provisions of this Article III, shall
be made by such Loan Party or by any receiver, trustee in bankruptcy,
liquidating trustee, agent or other Person making such payment or distribution,
directly to Senior Creditor for application (in the case of cash) to, or as
collateral (in the case of non‑cash property or securities) for, the payment or
prepayment in full of all Senior Debt.

(b)
Demand for or Acceleration of Payment of Junior Debt.  If any Junior Debt is
declared due and payable or the maturity thereof is accelerated for any reason,
Senior Creditor shall be entitled to receive payment in full of all amounts due
or to become due in respect of the Senior Debt (whether or not a default or
event of default has occurred thereunder or such Senior Debt is or has been
declared to be due and payable) before Junior Creditor shall be entitled to
receive any payment or other transfer in respect of any Junior Debt.

4

--------------------------------------------------------------------------------





(c)
Certain Payments Held in Trust.  In the event that, notwithstanding the
foregoing provisions prohibiting such payment or distribution, Junior Creditor
receives any payment or distribution in respect of any Junior Debt in violation
of the provisions of this Agreement, then and in such event such payment or
distribution shall be received and held in trust for Senior Creditor and shall
be paid over or delivered to Senior Creditor for application (in the case of
cash) to, or as collateral (in the case of non‑cash property or securities) for,
the payment or prepayment of all Senior Debt in full.

3.3 Suspension of Remedies.  Until the Satisfaction of the Senior Debt, Junior
Creditor shall not (a) ask, demand or sue for any payment or distribution or
exercise any other remedy in respect of any Junior Debt (including any action to
enforce any guaranty or other credit enhancement in respect of any Junior Debt
or to enforce or exercise any rights or remedies under the Junior Note), or (b)
commence, or join with any other creditor (other than Senior Creditor) in
commencing, any Insolvency Event.
3.4 Rights of Senior Creditor Not to be Impaired; Modification of Senior Debt. 
No right of Senior Creditor to enforce subordination as herein provided shall at
any time be prejudiced or impaired by any act or failure to act by Senior
Creditor, or by any noncompliance by any Loan Party with the terms and
provisions and covenants herein, regardless of any knowledge thereof Senior
Creditor may have or otherwise be charged with.  The provisions of this Article
III are intended to be for the benefit of, and shall be enforceable directly by,
Senior Creditor.  Without limiting the generality of any provision of this
Agreement, Junior Creditor agrees that Senior Creditor and each applicable Loan
Party may from time to time modify the terms of any Senior Debt, including
increasing the principal amount or adding types of indebtedness or other credit
outstanding or available thereunder; extending or otherwise modifying the
payment terms thereof; increasing or otherwise modifying the interest rates or
fees payable thereunder; or extending the maturity thereof.  Junior Creditor
agrees that Senior Creditor and each such Loan Party may so modify the terms of
any Senior Debt from time to time without obtaining the consent of, or giving
notice to, Junior Creditor and that Senior Creditor's right to receive prior
payment in full of the Senior Debt, as so modified, and all other rights of
Senior Creditor hereunder, shall not be impaired or otherwise affected by any
such modification or modifications.
3.5 Actions to Effectuate Subordination.
(a)
Authorization to Senior Creditor to Act.  If an Insolvency Event occurs, Senior
Creditor is irrevocably authorized and empowered (in its own name or in the name
of Junior Creditor or otherwise), but shall have no obligation, to demand, sue
for, collect and receive every payment or distribution referred to in Section
3.2(a) above and to file claims and proofs of claim with respect to the Junior
Debt in any bankruptcy or other insolvency proceeding, and in each case to apply
any payment or other distribution of assets or securities in the manner and to
the extent provided in Section 3.2(a) above.

(b)
Specific Performance; Indemnification.  Senior Creditor is entitled to specific
performance of the provisions of this Agreement, at any time when Junior
Creditor shall have failed to comply with any of the provisions of this
Agreement.  Junior Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at Law that might be asserted as a bar to such remedy of
specific performance.  Junior Creditor acknowledges that the provisions of this
Article III are intended to be enforceable at all times, whether before or after
the commencement of an Insolvency Event.  Junior Creditor shall indemnify,
defend and hold harmless Senior Creditor for any losses, liabilities, taxes,
claims, debts, damages, judgments, settlements, costs, fines, expenses
(including attorneys' fees), penalties or other obligations incurred by Senior

5

--------------------------------------------------------------------------------





Creditor based upon, arising out of or otherwise relating to (i) any breach of
any representation or warranty of Junior Creditor set forth in this Agreement or
(ii) any breach of any covenant or obligation of Junior Creditor set forth in
this Agreement.
3.6 Subordination Legend; Further Assurances.
(a)
Junior Debt.  Junior Creditor will cause each instrument now or hereafter held
by or on behalf of Junior Creditor evidencing any Junior Debt to contain, in a
conspicuous manner, the following legend:

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATE TO THE PRIOR
PAYMENT IN FULL OF CERTAIN SENIOR DEBT (AS DEFINED IN THE SUBORDINATION
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF JUNE 27, 2016 IN FAVOR OF KOCH
MINERALS, LLC, AS THE SAME MAY BE AMENDED, RESTATED, CONSOLIDATED, REPLACED OR
OTHERWISE MODIFIED FROM TIME TO TIME.  THIS INSTRUMENT MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNTIL THE PURCHASER, ASSIGNEE OR TRANSFEREE HAS BECOME
A PARTY TO AND BOUND BY SUCH SUBORDINATION AGREEMENT.
(b)
Further Assurances.  Junior Creditor will further mark Junior Creditor's books
of account, if any, in such a manner as shall be effective to give proper notice
of the effect of this Agreement, and will, in the case of any Junior Debt which
is not evidenced by any instrument, upon Senior Creditor's request cause such
Junior Debt to be evidenced by an appropriate instrument or instruments endorsed
with the above legend.  Junior Creditor will, at Junior Creditor's expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all commercially reasonable further action,
that may be necessary or desirable, or that Senior Creditor may request, in
order to protect any right or interest granted or purported to be granted hereby
or to enable Senior Creditor to exercise and enforce its rights and remedies
hereunder.

3.7 Miscellaneous.
(a)
All rights and interests of Senior Creditor under this Agreement, and all
agreements and obligations of Junior Creditor under this Agreement, shall remain
in full force and effect irrespective of:  (i) any lack of validity or
enforceability of instruments or agreements evidencing or otherwise relating to
any Senior Debt; (ii) any change in the time, manner or place of payment of, or
in any other term of, any Senior Debt, or any other amendment or waiver of or
any consent to departure from any instruments or agreements evidencing or
otherwise relating to any Senior Debt; (iii) any exchange, release or
non‑perfection of any collateral, any release of any Person liable in whole or
in part, or any release or amendment or waiver of or consent to departure from
any guaranty, for any Senior Debt; or (iv) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, a surety.

6

--------------------------------------------------------------------------------





(b)
The provisions of this Article III shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Senior Debt is
rescinded or must otherwise be returned by Senior Creditor upon the insolvency,
bankruptcy or reorganization of any Loan Party or otherwise, all as though such
payment had not been made.

(c)
Junior Creditor hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any Senior Debt and this Article III and any
requirement that Senior Creditor protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against any Loan Party or any other Person or any collateral.

(d)
No failure on the part of Senior Creditor to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by Law or
equity.

(e)
The provisions of this Article III, and all other provisions of this Agreement,
constitute a continuing agreement and shall (i) remain in full force and effect
until the Satisfaction of the Senior Debt, (ii) be binding upon Junior Creditor
and Junior Creditor's successors, permitted assigns, heirs and personal
representatives, as applicable, and (iii) inure to the benefit of and be
enforceable by Senior Creditor and its successors and assigns.  Without limiting
the generality of the foregoing clause (iii), Senior Creditor may assign or
otherwise transfer its rights under this Agreement to any other Person, and such
other Person shall thereupon become vested with all such rights granted to
Senior Creditor herein or otherwise.  Notwithstanding anything to the contrary
herein, no Junior Creditor may assign or otherwise transfer this Agreement to
any other Person without the prior written consent of Senior Creditor.  Any
purported assignment or transfer by Junior Creditor in violation of this
Agreement will be null and void.

ARTICLE IV
COVENANTS
4.1 Covenants of Junior Creditor.  Junior Creditor covenants and agrees with
Senior Creditor that, unless Senior Creditor shall otherwise agree in writing,
until the Satisfaction of the Senior Debt:
(a)
Junior Creditor will not cancel or otherwise discharge any Junior Debt (except
upon payment in full thereof to the extent permitted by Article III) without the
prior written consent of Senior Creditor, which consent shall not be
unreasonably withheld so long as no Insolvency Event has occurred and is
continuing.

(b)
Junior Creditor will not sell, assign, pledge, encumber or otherwise dispose of
any Junior Debt held by Junior Creditor unless each such sale, assignment,
pledge, encumbrance or disposition is made expressly subject to this Agreement.

(c)
Junior Creditor will not permit the terms of any Junior Debt held by Junior
Creditor to be amended or otherwise modified in any respect without obtaining
the prior written consent of Senior Creditor.  Similarly, Junior Creditor will
not permit the Junior Note to be amended or otherwise modified in any respect
without obtaining the prior written consent of Senior Creditor.

7

--------------------------------------------------------------------------------





(d)
Junior Creditor will not secure the payment of any Junior Debt, or obtain a
lien, security interest or other charge or encumbrance of any nature whatsoever
against any Loan Party's property, whether now owned or hereafter acquired; and,
notwithstanding the foregoing, should Junior Creditor have or obtain at any time
any lien, security interest or other charge or encumbrance of any nature
whatsoever (including any judgment lien) against any property of any Loan Party,
such lien, security interest or other charge or encumbrance shall be in all
respects subject, junior and subordinate to all liens, security interests or
other charges or encumbrances of any nature whatsoever (including any judgment
lien) at any time granted or suffered by such Loan Party in favor of Senior
Creditor, and without regard to the method or manner of creation, attachment or
perfection of any such liens, security interests or other charges and
encumbrances and without regard to the order of filing of any Uniform Commercial
Code financing statements, mortgages or other lien perfection documents or the
issuance or recordation of any judgment liens.

(e)
Junior Creditor will not accept or be the beneficiary under any guaranty, debt
purchase agreement or similar assurance of payment or performance from any
Person who has guaranteed or hereafter guarantees any Senior Debt, or who is or
hereafter becomes a co-borrower under any Senior Debt, or who otherwise has
assured or hereafter assures payment of any Senior Debt, in each case without
obtaining the prior written consent of Senior Creditor, and then only upon first
entering into a subordination agreement with Senior Creditor whereby Junior
Creditor's payment and other rights in respect of such guarantor, co-borrower or
other obligor are subordinated in substantially the same manner as Junior
Creditor's payment and other rights in respect of the Loan Parties are
subordinated under this Agreement.  If, notwithstanding the foregoing, Junior
Creditor fails to enter into such subordination agreement, all payment, lien and
other rights of Junior Creditor with respect to such guarantor, co-borrower or
other obligor shall nonetheless be subject, junior and subordinate to all
payment, lien and other rights of Senior Creditor with respect to such
guarantor, co-borrower or other obligor.

ARTICLE V
MISCELLANEOUS
5.1 Amendments; Waiver.  No waiver of any provision of this Agreement or consent
to any departure by Junior Creditor herefrom shall in any event be effective
unless the same shall be in writing and signed by Senior Creditor, and then such
waiver or consent shall be effective only in the specific instance and the
specific purpose for which given.
5.2 Severability.  If any provision of this Agreement or the application of any
provision of this Agreement to any Party or circumstance is, to any extent,
adjudged invalid or unenforceable, the application of the remainder of such
provision to such Party or circumstance, the application of such provision to
the other Party or other circumstances, and the application of the remainder of
this Agreement shall not be affected thereby.
5.3 Addresses for Notices.  All demands, notices and other communications
provided for under this Agreement shall be in writing and may be delivered or
sent by fax, e-mail or other electronic means to the parties as follows:
8

--------------------------------------------------------------------------------





If to Senior Creditor:


Koch Minerals, LLC
4111 E. 37th Street N.
Wichita, Kansas  67220
Attention:  Director of Business Development


with copies to (which shall not constitute notice):


Koch Minerals, LLC
4111 E. 37th Street N.
Wichita, Kansas  67220
Attention:  Chief Counsel


- and -
Stinson Leonard Street LLP
1201 Walnut Street
Suite 2900
Kansas City, Missouri 64106-2150
Attention:  Jack Bowling
Facsimile No.: 816-412-1038
Email:  jack.bowling@stinson.com




If to Junior Creditor:


Capstone Companies, Inc.
350 Jim Moran Boulevard
Deerfield Beach, Florida  33442
Attention: Stewart Wallach, Aimee Gaudet and Gerry McClinton
Email:swallach@capstoneindustries.com; aimee@capstonecompaniesinc.com;
gmcclinton@capstoneindustries.com




5.4 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Signatures transmitted by facsimile or
electronic mail shall be deemed originals for purposes of this Agreement.
5.6 Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware without regard to
principles of conflicts of Law.
9

--------------------------------------------------------------------------------





5.6 Waiver of Jury Trial. EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
5.7 Jurisdiction and Venue.  Each of the Parties acknowledges and agrees that
this Agreement involves at least $100,000, and that it has been entered into in
express reliance on Section 2708 of the Delaware Code.  Each of the Parties
hereby irrevocably and unconditionally, for itself and its property, submits to
the exclusive jurisdiction of the Delaware Court of Chancery (and if
jurisdiction in the Delaware Court of Chancery shall be unavailable, the federal
courts of the U.S. sitting in the State of Delaware), and any appellate court
from any thereof, in any judicial proceeding brought against any of the Parties
in connection with any controversy or claim arising out of or relating to this
Agreement or any of the Credit Documents, or the breach hereof or thereof (each,
a "Proceeding") and agrees that all claims in respect of any such Proceeding may
be heard and determined in any such court, and each of the Parties hereby
irrevocably and unconditionally (a) agrees not to commence any such Proceeding
or other action except in the Delaware Court of Chancery (and if jurisdiction in
the Delaware Court of Chancery is unavailable, the U.S. federal courts sitting
in the State of Delaware, and if jurisdiction in any of the foregoing courts is
unavailable, any U.S. federal or state court in which jurisdiction and venue are
proper), (b) agrees that any claim in respect of any such Proceeding may be
heard and determined in the Delaware Court of Chancery (and if jurisdiction in
the Delaware Court of Chancery is unavailable, the U.S. federal courts sitting
in the State of Delaware, and if jurisdiction in any of the foregoing courts is
unavailable, any U.S. federal or state court in which jurisdiction and venue are
proper), and any appellate court from any thereof, (c) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Proceeding in the Delaware
Court of Chancery (and if jurisdiction in the Delaware Court of Chancery is
unavailable, the U.S. federal courts sitting in the State of Delaware, and if
jurisdiction in any of the foregoing courts is unavailable, any U.S. federal or
state court in which jurisdiction and venue are proper), and (d) waives, to the
fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such Proceeding in the Delaware Court
of Chancery (and if jurisdiction in the Delaware Court of Chancery is
unavailable, the U.S. federal courts sitting in the State of Delaware, and if
jurisdiction in any of the foregoing courts is unavailable, any U.S. federal or
state court in which jurisdiction and venue are proper).
10

--------------------------------------------------------------------------------





5.8 Interpretation; Miscellaneous.
(a)
The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement. 
Any reference to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. 
Unless the context clearly indicates otherwise: (i) each definition herein
includes the singular and the plural, (ii) each reference herein to any gender
includes the masculine, feminine and neuter where appropriate, (iii) the words
"include" and "including" and variations thereof shall not be deemed terms of
limitation, but rather shall be deemed to be followed by the words "without
limitation," (iv) the words "hereof," "herein," "hereto," "hereby," "hereunder"
and derivative or similar words refer to this Agreement as an entirety and not
solely to any particular provision of this Agreement, (v) each reference in this
Agreement to a particular Article, Section, Exhibit or Schedule means an Article
or Section of, or an Exhibit or Schedule to, this Agreement, unless another
agreement is specified, (vi) unless otherwise specified, any definition of or
reference to any agreement, instrument, document or Law herein shall be
construed as referring to such agreement, instrument, document or Law as it may
from time to time be amended, supplemented or otherwise modified, and (vii)
unless otherwise specified, any references to "$" or "Dollars" shall mean U.S.
Dollars.

(b)
The Section and other headings in this Agreement and any index at the beginning
of this Agreement are for convenience of reference only and shall not limit or
otherwise affect any of the terms of this Agreement.  Similarly, any page
footers or headers or similar word processing, document or page identification
numbers in this Agreement or any index or exhibit are for convenience of
reference only and shall not limit or otherwise affect any of the terms of this
Agreement, nor shall there be any requirement that any such footers or other
numbers be consistent from page to page.  Defined terms used in this Agreement
may be set forth in Section 1.1 or other Sections of this Agreement.  As used in
this Agreement, the word "or" shall be disjunctive but not necessarily
exclusive.  Any reference to a Person's "assets" or "property" or the like shall
include any stock or other securities, including investment property and
financial assets, in which such Person has an ownership or other interest.  Any
recitals or preliminary statements above constitute an integral part of this
Agreement.

[signature page(s) to follow]
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Junior Creditor and Senior Creditor have executed and
delivered this Agreement as of the date first above written.
KOCH MINERALS, LLC






By: /s/ Jason W Russell 6/24/16
     Name: Jason W Russell
     Title: Director – Technology
              and Business Development


CAPSTONE COMPANIES, INC.




By: /s/ James G. McClinton
     Name: James G McClinton
     Title: C.F.O.















--------------------------------------------------------------------------------



Acknowledgment and Agreement


Each of the undersigned accepts and acknowledges receipt of a copy of the
foregoing Subordination Agreement and consents to and agrees to be bound by all
provisions thereof.  Each of the undersigned further acknowledges and agrees
that the Subordination Agreement may be modified at any time or times without
notice to or the consent of the undersigned and that none of the undersigned is
an intended beneficiary of any of the rights, benefits or privileges granted to
Senior Creditor or Junior Creditor.


Capitalized terms used in this Acknowledgment and Agreement without definition
have the meanings given to them in the foregoing Subordination Agreement.


AC KINETICS, INC.




By: /s/ Neil Singer
      Name: Neil Singer
      Title:   President




NLO HOLDCO, LLC




By: /s/ Neil Singer
      Name: Neil Singer
      Title:   Manager






ACK NLO, LLC


By: NLO HOLDCO, LLC




By: /s/ Neil Singer
      Name: Neil Singer
      Title:   Member

--------------------------------------------------------------------------------



Exhibit A


(see attached copy of Junior Note)
 
 
 
]
 

--------------------------------------------------------------------------------